Title: To Alexander Hamilton from William Tatham, 2 May 1796
From: Tatham, William
To: Hamilton, Alexander



Confidential
At the Court of SpainAranjuez 2d. May 1796.
Sir,
Being fully satisfied that the sentiments of our two very young Representitives in this Country holding the appointments of Charge de Affairs and Consul, of the United States are so different from those you have openly avowed that you will not be amongst the number of their correspondents, a knowledge of your public Character without a personal acquaintance induces me to communicate to you what concerns our Country at perhaps the most critical period it has experienced since our establishment.
The French Ambassadour Perignon attended by The General Officer & his Suite late Comr. in Chief of the Army of Rousillon arrived here a few days ago & had his introduction at court which is said to have been less favourable above stairs than below; I do not feel myself at liberty to state particulars.
God only knows in what this european war will end. “Divide and Conquer” seems to me to be the ill judged maxim, and our fate will really be a hard one if we are compelled to take a part in it for want of firm unanimity and attention to our internal interests!

I fear such a change in the War with England as to render our Country a principal Theatre of future operations: perhaps we may be compelled to seek safety in a closer connection with the Canadian Territories of our British Enemies unless the Nations who are now at Peace should all combine for a continuance of it under something like an Armed Neutrality; for if Spain should join the other side in this European contest thro’ necessity I have reason to think that the destruction of Brittish naval power, a Revolution in England, the recapture of Canada (regardless of the King of France’s stipulation) and the surrender of Gibraltar tho’ not agreed upon with the Cabinet of Madrid will at least be contemplated by that of Paris.
Here it is that I am at a loss to find the subsequent security which it behooves Spain and us to look to! for altho’ the Republic of France avows the coequal Right of Countries to govern their own Affairs as the very essence of their Revolution, I cannot comprehend how the purity of that principle is any longer a basis when she goes abroad in search of foreign Colonization, or adopts measures of a dictatorial Complexion towards others who are acknowledged to be equaly free; or do I see how the Crown of Spain can be safe in relying on those successes of a People which go to destroy the Barrier which themselves have set up in their own social Contract, and to level the Power of Monarchy thro’t the Universe in an Anarchy & Confusion beyond every calculation of certainty.
I inclose You in haste a Copy of my Letter to Mr. Rutledge by which You will see how I stand with him & conjecture his way of thinking. I would not have this understood as intended to injure him in his future consequence in life, for I have realy a high opinion of him as to his integrity and Heart; but regardless of private Freindship it is my duty to say as I beleive that unless one of our most temperate and experienced Statesmen is placed here we have no political Security! for these are not Times to trust the Chariot of the Sun in the hands of Phaeton.

I think also well of Young Yznardy personally, & he certainly in his Office supports our dignity under the indulgence of an amiable and gratefull Father with true Andalusian pride: It is however lucky for him to live in his native luxurious Climate in the Reign of Charles the 4th.; & still move so that Long Island is nearer to New York than to Cadiz.
Between them I suppose I shall have to appear at the Bar of the supreme Court in a new Capacity on my return, & in this Case I must request that You will consider yourself retained for me.
As I have not nor never had a secret to hide from the old General (God knows if he is still President) beyond a temporary expediency, I leave you at perfect liberty to transmit this to Him; & if You enquire of my Freinds Colol. E. Carrington or The Hone. J. Steele of the Virga. Council I have no doubt that You will approve my political principles without tacking my faith to the Slave of any Foreign Power. My life is at Stake commit me not to any other living Soul?
I am in haste Yours hastily
Wm Tatham
Hone.Alexr. Hamilton

N. York ☞ News! be guarded & United if possible W.T.

P.S. Just as I am about to close this I am told that “a Courier arrived last night from the United States to Mr. Rutledge.” I suppose he will not fail to let some of his Foreign Companions know more than he will confide to me as I have not seen him since my Letter to him. I shall in every event do all I can to keep our yet happy Country united & quiet.

W.T.
